Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/14/2022.
•	 Claims 1-4. 7-12, 15-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-4. 7-12, 15-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• running, using a simulation device, a simulation to determine, based on a corresponding failure mode of each component m a production line during the simulation, at least one key module in the production line, wherein the simulation is run to obtain model description information of the at least one key module, and
for a component model, the model description information is obtained by extracting rule information corresponding to the component model using the simulation device according to the simulation of the component model in a normal mode and a failure mode, and
determining first event information corresponding to the rule information and at least one first data element corresponding to the first event information,
Claim 9
• the simulation device configured to run a simulation to determine, based on a corresponding failure mode of each component in a production line during the simulation, at least one key module in the production line, wherein
the simulation is run to obtain model description information of the at
least one key module,
for a component model, the model description information is obtained by extracting rule information corresponding to the component model using the simulation device according to the simulation of the component model in a normal mode and a failure mode, and
determining first event information corresponding to the rule information and at least one first data element corresponding to the first event information;

	The closest prior art of record -Langley et al. (Pub. No.: US 2017 /0185968 A1) discloses systems and methods for component failure-mode surveillance. The system comprises a failure-mode reporting module for managing data derived by engineers in the field about a designed product, and comprises a troubleshooting-sessions database. 
Another relevant prior art of record -Hollmann et al. (Pub. No.: US 2016/0004791 A1) is directed to a system and method for generating a three-dimensional (3D) assembly on-demand in a product management system, such as a product lifecycle management (PLM) system. The method includes electronically creating and storing one or more instance objects in the product management system.
Yet, another relevant prior art of record - Yongxin Liao ("Semantic annotations for systèms interoperability in a PLM environment ", Université de Lorraine  2013, pp 1-156) conceptually presents  the semantic interoperability in a PLM environment.   
Helbig et al. ("A method for estimating and evaluating life cycle costs of decentralized component-based automation solutions", Procedia CIRP 17 ( 2014 ) 332 – 337)  teaches a method for estimating and evaluating the life cycle costs of a decentralized component-based automation system.
Andersson et al. (EVALUATION OF METHODS USED FOR LIFE-CYCLE ASSESSMENTS IN DISCRETE EVENT SIMULATION, IEEE, 2012, pp 1-12) teaches Discrete Event Simulation (DES) and life-cycle assessment (LCA) models and compares six previous cases and aims to summarize and discuss their experiences to aid future development.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 9.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-4. 7-12, 15-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146